Case 1:15-cr-00388-RMB Document 68 Filed 12/03/19 Page 1 of 2

THE LAW OFFICES OF

JOSEPH A. BONDY

JOSEPH A. BONDY 1841 BROADWAY
SUITE 910
New YorK NY 10023
TEL 212.219.3572

MEMO ENDORSED iogstnisosipveuse.cou

 

 

December 3, 2019
Hon. Richard M. Berman
Senior United States District Judge USDC SPNY
Southern District of New York
500 Pearl Street DOCUMENT
Courtroom 17B ELECTRONICALLY FILED

 

 

New York, N.Y. 10007-1312 DOC #:
Re: United States v Frank Harrison, 15-CR-388 (RMB) DATE nol OPS IF

 

 

 

 

Dear Judge Berman:

I respectfully request adjournment of tomorrow's 10:00am status conference, to a

date during the week of December 16, 2019,

I apologize for making this request so close to the conference. I neglected to see this
matter on my calendar until today, and have scheduled a trip to Florida, to speak at a legal
conference, with a scheduled departure in the morning,

I have asked the positions of AUSA Jason Swetgold and USPO Amber Wilton on
this request. AUSA Swergold does not oppose this request, but I am yet to hear back from
THe Probation Department.

 

 

‘Thank you in advance for consideration [pf this application,

Con runt is ad iourned +o Respectfully submitted,
alittle at UF0am,

 

 

Sf
Joseph A, Bondy

 

 

so SADE GSA Jason Swergold
Date: 12/3 N4 Aa AN. Seerass

Richard M. Berman, U.S.D.I.

 

 

 

 
